 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

FAMILY DOLLAR STORES - 8 PACK

 

THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AMERICAN REALTY CAPITAL II, LLC (“Buyer”), and Triple C
Development, Inc. (“Seller”).

 

BACKGROUND

 

A.           Seller is the owner of each of the entities listed on Exhibit A1
attached hereto (such entities listed on Exhibit A1 being referred to herein
individually as an “Affiliate” or “Seller’s Affiliate”, and two or more being
referred to herein collectively as the “Affiliates”).

 

B.           Buyer desires to purchase the Property and Seller desires to sell
the Property as defined herein to Buyer on the terms and conditions set forth in
this Agreement.

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.         Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)          “Broker” shall mean Dan Rossini/Gateway Commercial, acting as
Seller’s consultant.

 

(b)          “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to any applicable extension
periods set forth in this Agreement, on December 30, 2011 but in no event
earlier than two (2) days after the last day of the Due Diligence Period (as
defined herein). The date of Closing is sometimes hereinafter referred to as the
“Closing Date.” Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent (or if both Buyer and Seller agree, to Buyer’s
and/or Seller’s counsel) prior to the date of Closing.

 

Notwithstanding the foregoing, if as of the Effective Date Tenant has not
accepted possession of the Property and commenced payment of rent pursuant to
the Lease, then Closing will occur on the fifteenth (15th) days of the later of:
(i) expiration of the Due Diligence Period or (ii)the occurrence of all of the
following (collectively, the “Completion of Construction”): (i) completion of
construction of improvements on the Property and delivery to Buyer of the
punch-list of work to be completed by landlord under the Lease as approved by
Tenant (the “Punch-List”), (ii) Tenant accepting possession of the Property
pursuant to the Lease, Tenant commencing actual payment of rent pursuant to the
Lease (and not just the obligation to pay rent where rent is withheld by Tenant
in escrow as security for completion of punch list items), and Tenant opening
for normal business operations, (iii) the date on which Seller delivers to Buyer
commercially reasonable documentation acceptable to Buyer evidencing the
completion of construction of improvements on the Property in accordance with
approved plans and specifications and (iv) the issuance and delivery to Buyer
(or, as required by the Lease, to Tenant) of all permits, approvals and a
permanent certificate of occupancy required for the lawful occupancy of the
Property and use thereof for the purposes contemplated by Tenant.

 

 

 

 

(c)          “Due Diligence Period” with respect to all Properties other than
the Property located in New Town, ND, shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EST on the date that is twenty-eight
(28) days thereafter. Seller shall deliver to Buyer all of the Due Diligence
Materials within five (5) business days after the Effective Date, and for each
day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.

 

“Due Diligence Period” with respect to the Property located in New Town, ND,
shall mean the period beginning upon the date that Seller delivers to Buyer a
certificate of substantial completion from Seller’s architect for the Property
(“Substantially Complete”) in accordance with the Lease and extending until
11:59 PM EST on the date that is twenty-eight (28) days thereafter. Seller shall
deliver to Buyer all of the Due Diligence Materials within five (5) business
days after the Effective Date, and for each day that passes thereafter until all
of the Due Diligence Materials are delivered to Buyer, the Due Diligence Period
and the Closing Date shall be extended by one (1) business day. If Seller fails
to deliver to Buyer any material item required to be delivered under Section
6(b) hereunder, the Due Diligence Period will be extended one (1) day for each
day that said delivery is delayed up to a maximum of ten (10) days.

 

(d)          “Earnest Money” shall mean Three Hundred Forty-Two Thousand Dollars
($342,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time the sale is closed, or disbursed as agreed upon in
accordance with the terms of this Agreement. Seller and Buyer each shall pay
one-half of all reasonable escrow fees charged by Escrow Agent.

 

(e)           “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.

 

(f)          “Escrow Agent” shall mean Chicago Title Insurance Company, whose
address is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930,
Attention: Edwin G. Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203;
E-mail: ditlowE@ctt.com. The parties agree that the Escrow Agent shall be
responsible for (x) organizing the issuance of the Commitment and Title Policy,
(y) preparation of the closing statement, and (z) collections and disbursement
of the funds.

 

(g)          “Guarantor” shall mean Family Dollar Stores, Inc.

 

(h)          “Guaranty” or “Guaranties” shall mean those certain guaranties of
each of the Leases executed by Guarantor.

 

(i)          “Lease” or “Leases” shall mean those certain Leases described on
Exhibit A2 attached hereto and made a part hereof and referred to in Section
6(b)(i) of this Agreement between Seller or Seller’s Affiliates, as landlord,
and Family Dollar, Inc. as tenant (“Tenant”), as amended.

 

 

 

 

(j)           “Property” shall collectively mean (i) those certain parcels of
real property, all of which are listed on Exhibit A1, together with all right,
title and interest of the Seller, if any, in and to the land lying in the bed of
any street or highway in front of or adjoining such real property, and all
appurtenances and all the estate and rights of the Seller, if any, in and
appurtenant to such parcels of real property, including, without limitation, all
appurtenant easements and rights-of-way, and Buildings (as hereinafter defined)
and all other improvements thereon, and all air and subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Land”); (ii) all of the buildings and
improvements (each individually called a “Building” and collectively called the
“Buildings”) situated on the Land; (iii) all right, title and interest of the
Seller, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and inventory) owned by the Seller and located on the Land
or on and/or in the Buildings (collectively, the “Personal Property”); (iv) all
right, title and interest of the Seller in and to all warranties and guaranties
respecting the Buildings and Personal Property; (v) to the extent not otherwise
described in subsection (i), all right, title and interest of the Seller in and
to all leases respecting the Buildings and Personal Property, including, without
limitation, all prepaid rent or security or other deposits thereunder; (vi) all
right, title and interest of Seller in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Land and the Buildings, to the extent they exist and are
transferable and assignable; and (vii) to the extent the same are assignable,
all site plans, surveys, and plans which relate to the Land. Any references to
“Property” in the singular, such as references to “a Property” or “each
Property”, refer to an individual parcel of land and all matters described in
(ii)-(vii) in connection with such land.

 

(k)          “Purchase Price” shall mean the amount listed for each Property as
set forth opposite the designation of such Property on Exhibit A1 attached
hereto. The Purchase Price is based on a capitalization rate of 9.08% and the
rents set forth on Exhibit A2. If the rents on the Closing Date are not the same
as set forth on Exhibit A2, the Purchase Price shall be adjusted accordingly. In
the event that Improvements under the New Town, ND Lease are not Substantially
Complete in accordance with the terms of the Lease and Tenant has not commenced
paying rent within thirty (30) days of the rent commencement date shown in
Exhibit A2, Buyer shall have the right to increase the capitalization rate by
which the Purchase Price is based for such Property by 0.10% and an additional
0.10% for every (30) days thereafter until Tenant has commenced paying rent
under the Lease.

 

(l)         Seller and Buyer’s Notice address

 

(i)          “Seller’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

 

 

 

 

Triple C Development, Inc.

Jay Machleit

200 Armory Road

Centre, AL 35203

Tel. No.: (256) 927-4550

Email: Soliver@triplecdevelopment.com

 

And to:

 

Richard Theibert

250 W. Main Street Najjar Denaburg

2125 Morris Avenue

Birmingham, AL 35203

Tel. No.: (205)250-8400Email: rtheibert@najjar.com

 

(ii)         “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

 

William Kahane

American Realty Capital II, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (215) 887-3054

Fax No.: (646) 861-7751

Email: wkahane@arlcap.com

 

And to:

 

Jesse Galloway

American Realty Capital II, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or cds to:

 

James A. (Jim) Mezzanotte

American Realty Capital, LLC

202 E Franklin Street

Monroe, NC 28112

Tel. No.: (212) 415-6570

Fax No.: (212) 415-6507

Email: jmezzanotte@arlcap.com

 

 

 

 

2.          Purchase and Sale of the Property. Subject to the terms of this
Agreement, Seller agrees to sell to Buyer the Property for the Purchase Price
set forth above.

 

3.          Purchase Price.

 

(a)          The Purchase Price to be paid by Buyer to Seller shall be paid by
wire transfer of immediately available funds to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Seller.

 

(b)         In the event this Agreement is terminated for any reason pursuant to
the terms hereof with respect to one or more Properties, this Agreement shall
continue in full force and effect with respect to the remaining Properties and
the Purchase Price shall be reduced by the amount shown on Exhibit A1 with
respect to such terminated Property or Properties.

 

4.          Proration of Expenses and Payment of Costs and Recording Fees.

 

(a)        All real estate taxes, rollback taxes, personal property taxes, water
and sewer use charges, and any other charges and assessments constituting a lien
on the Property (collectively “Taxes and Assessments”) due and payable on or
before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing. There shall be no closing
adjustments between the parties for Taxes and Assessments not yet due and
payable at Closing unless Tenant is not responsible for all such Taxes and
Assessments due in accordance with the provisions of the Leases.

 

(b)         All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.

 

(c)         Seller shall pay or be charged with the following costs and expenses
in connection with this transaction which costs shall be referred to as
“Seller’s Closing Costs”:

 

(i)          100% of all Owner’s Title Insurance policy premiums, including
search costs and any endorsements issued in connection with such policies;

 

(ii)         Transfer taxes and conveyance fees on the sale and transfer of the
Property.

 

 

 

 

(iii)        Broker’s commission and/or consultant fee payments (for both
leasing and sales commissions earned), in accordance with Section 24 of this
Agreement; and

 

(iv)         All fees relating to the granting, executing and recording of the
Deed for each Property and for any costs incurred in connection with the release
of existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.


 

(d)         Buyer shall pay or be charged with the following costs and expenses
in connection with this transaction, which costs shall be referred to as
“Buyer’s Closing Costs”:

 

(i)          all costs and expenses in connection with Buyer’s financing,
including appraisal, points, commitment fees and the like and costs for the
filing of all documents necessary to complete such financing and related
documentary stamp tax and intangibles tax; and

 

(ii)         Buyer shall pay for the cost of its own survey, Phase 1
environmental study and due diligence investigations.

 

(e)         Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

5.          Title. At Closing, Seller agrees to convey to Buyer fee simple
marketable title to each Property by special warranty deed, free and clear of
all liens, defects of title, conditions, easements, assessments, restrictions,
and encumbrances except for Permitted Exceptions (as hereinafter defined).

 

6.          Examination of Property. Seller and Buyer hereby agree as follows:

 

(a)          Buyer shall order a title commitment (the “Title Commitment”) from
Escrow Agent, a survey and a zoning report for the Property promptly after the
date hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which are of a
nature that are capable of being cured with reasonable efforts prior to Closing.
Seller shall have no obligation to cure any Title Matter objected to, except as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money shall be returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Escrow Agent and is added to the Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have until the earlier
of (i) ten (10) days after the Buyer’s receipt of the updated, revised Title
Commitment showing the new title exception, together with a legible copy of any
such new matter, or (ii) the date of Closing, to provide Seller with written
notice of its objection to any such new title exception (an “Objection”). If
Seller does not remove or cure such Objection prior to the date of Closing,
Buyer may terminate this Agreement, in which case the Earnest Money shall be
returned to Buyer and neither party shall have any further obligation hereunder,
except as otherwise expressly set forth herein.

 

 

 

 

(b)          Within five (5) days following the commencement of the Due
Diligence Period, Seller shall provide to Buyer copies of the following
documents and materials pertaining to each Property to the extent within
Seller’s possession or reasonably obtainable by Seller or Seller’s counsel: (i)
a complete copy of all leases affecting the Property and all amendments thereto
and of all material correspondence relating thereto; (ii) a copy of all surveys
and site plans of the Property, including without limitation any as-built survey
obtained or delivered to tenants of the Property in connection with its
construction; (iii) a copy of all architectural plans and specifications and
construction drawings and contracts for improvements located on the Property;
(iv) a copy of Seller’s title insurance commitments and policies relating to the
Property; (v) a copy of the certificate of occupancy and zoning reports for the
Property; and of all governmental permits/approvals; (vi) a copy of all
environmental, engineering and physical condition reports for the Property;
(vii) copies of the Property’s real estate tax bills for the current and prior
two (2) tax years or, if the Property has been owned by Seller for less than two
(2) tax years, for the period of ownership; (viii) a copy of each tenant sales
reports for the previous twenty four (24) calendar months; (ix) the operating
statements of the Property for the twenty four (24) calendar months immediately
preceding the Effective Date or if the Tenant has been operating for less than
twenty-four (24) months, for the period of operation; (x) all service contracts
and insurance policies which affect the Property, if any; (xi) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any roof warranties; and (xii) a written inventory of all
items of personal property to be conveyed to Buyer, if any (the “Due Diligence
Materials”). Seller shall deliver any other documents relating to each Property
reasonably requested by Buyer, to the extent within Seller’s possession or
reasonably obtainable by Seller or Seller’s counsel, within three (3) business
days following such request. Additionally, during the term of this Agreement,
Buyer, its agents and designees, shall have the right to enter the Property for
the purposes of inspecting the Property, conducting soil tests, and making
surveys, mechanical and structural engineering studies, inspecting construction,
and conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Upon signing this agreement, Seller shall provide Buyer with the name
of a contact person(s) for the purpose of arranging site visits. Buyer shall
give Seller reasonable written notice (which in any event shall not be less than
two (2) business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement as to any Property by giving
written notice thereof to Seller prior to the expiration of the Due Diligence
Period, in which event this Agreement shall become null and void with respect to
such Property, Buyer shall receive a refund of the Earnest Money, and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise expressly set forth herein.

 

 

 

 

(c)          Within five (5) days following the commencement of the Due
Diligence Period, Seller shall request Estoppel Certificates certified to Buyer,
the Approved Assignees and their Lender, successors and assigns (and
simultaneously provide Buyer with a copy of such request) and a Waiver of
Tenant’s right of first refusal. It shall be a condition of Closing that Seller
shall have obtained an estoppel certificate from Tenant in the form required by
the Lease and will use commercially reasonable efforts to obtain the form
attached hereto as Exhibit F for each Property (the “Tenant Estoppel
Certificate”), and an estoppel certificate from Guarantor substantially in the
form attached hereto as Exhibit G for each Property (the “Guarantor Estoppel
Certificate”), and Seller shall use commercially reasonable good faith efforts
to obtain the same. Seller shall promptly deliver to Buyer photocopies or pdf
files of the executed estoppel certificates when Seller receives the same.

 

(d)          Seller shall use commercially reasonable good faith efforts to
obtain a subordination, non-disturbance and attornment agreement from Tenant
(the “SNDA”), which SNDA shall be consistent with the provisions of Section 21
of the Lease.

 

(e)          Seller shall use commercially reasonable good faith efforts to
obtain estoppel certificates with respect to reciprocal easement agreements as
may be reasonably requested by Buyer.

 

7.          Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking with respect to any Property, Seller shall notify Buyer
in writing of same. Until Closing, the risk of loss or damage to the Property,
except as otherwise expressly provided herein, shall be borne by Seller. In the
event all or any portion of any Property is damaged in any casualty or condemned
or taken (or notice of any condemnation or taking is issued) so that: (a) Tenant
has a right of termination or abatement of rent under the Lease for such
Property, or (b) with respect to any casualty, if the cost to repair such
casualty would exceed $500,000, or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement with respect to each such Property by providing written notice of
such termination to Seller within ten (10) business days after Buyer’s receipt
of notice of such condemnation, taking or damage, upon which termination a
proportionate part of the Earnest Money shall be returned to the Buyer in
accordance with the Purchase Price as set forth on Exhibit A1 and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to such Property, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement with respect to
any such Property or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.

 

 

 

 

8.          Earnest Money Disbursement. The Earnest Money shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:

 

(a)          If the Closing occurs, Escrow Agent shall deliver the Earnest Money
to, or upon the instructions of, Seller and Buyer on the Closing Date to be
applied as part payment of the Purchase Price. If for any reason the Closing
does not occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer
only upon receipt of a written demand therefor from such party, subject to the
following provisions of this clause (a). Subject to the last sentence of this
clause (a), if for any reason the Closing does not occur and either party makes
a written demand (the “Demand”) upon Escrow Agent for payment of the Earnest
Money, Escrow Agent shall give written notice to the other party of the Demand
within one business day after receipt of the Demand. If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
five (5) business days after the giving of such notice by Escrow Agent, Escrow
Agent is hereby authorized to make the payment set forth in the Demand. If
Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a) if Buyer delivers a
notice to Escrow Agent stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Escrow Agent shall
immediately return the Earnest Money to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.

 

(b)          The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.

 

 

 

 

9.          Default

 

(a)          In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer is in material
default of any of its obligations undertaken in this Agreement, or in the event
of the failure of a condition precedent set forth in Section 14 of this
Agreement, then in either case Seller shall be entitled to elect, as its sole
and exclusive remedy, any one (1) of the following: (i) if Buyer is willing to
proceed to Closing, waive such default or condition precedent and proceed to
Closing in accordance with the terms and provisions hereof; (ii) declare this
Agreement to be terminated, and Seller shall be entitled to immediately receive
all of the Earnest Money as liquidated damages as and for Seller’s sole remedy,
or (iii) by notice to Buyer given on or before the Closing Date, extend the
Closing Date for a period of up to thirty (30) days (the “Closing Extension
Period”), and the “Closing Date” shall be moved to the last day of the Closing
Extension Period. If Seller so extends the Closing Date, then Buyer may, but
shall not be obligated to, cause said conditions to be satisfied during the
Closing Extension Period. If Buyer does not cause said conditions to be
satisfied during the Closing Extension Period, then Seller shall have the
remedies set forth in Section 9(a)(i) through (ii) above except that the term
“Closing” shall read “Extended Closing” . Upon such termination, neither Buyer
nor Seller shall have any further rights, obligations or liabilities hereunder,
except as otherwise expressly provided herein. Seller and Buyer agree that (a)
actual damages due to Buyer’s default hereunder would be difficult and
inconvenient to ascertain and that such amount is not a penalty and is fair and
reasonable in light of all relevant circumstances, (b) the amount specified as
liquidated damages is not disproportionate to the damages that would be suffered
and the costs that would be incurred by Seller as a result of having withdrawn
the Property from the market, and (c) Buyer desires to limit its liability under
this Agreement to the amount of the Earnest Money paid in the event Buyer fails
to complete Closing. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Seller for any punitive,
speculative or consequential damages.

 

(b)          In the event of a default in the obligations herein taken by
Seller, or in the event of the failure of a condition precedent set forth in
Section 13 of this Agreement, with respect to any or all of the Properties,
Buyer may, as its sole and exclusive remedy, any one (1) of the following: (i)
if Seller is willing to proceed to Closing, waive such default or condition
precedent and proceed to Closing in accordance with the terms and provisions
hereof; (ii) terminate this Agreement by delivering written notice thereof to
Seller no later than Closing, upon which termination the Earnest Money shall be
refunded to Buyer, and if Seller is in material default of any of its
obligations undertaken in this Agreement, Seller shall pay to Buyer all of the
reasonable, documented out-of-pocket costs and expenses incurred by Buyer in
connection with this Agreement in an amount not to exceed $15,000.00, which
return and payment shall operate to terminate this Agreement and release Seller
and Buyer from any and all liability hereunder, except those which are
specifically stated herein to survive any termination hereof; (iii) enforce
specific performance of Seller’s obligations hereunder; or (iv) by notice to
Seller given on or before the Closing Date, extend the Closing Date for the
Closing Extension Period, and the “Closing Date” shall be moved to the last day
of the Closing Extension Period. If Buyer so extends the Closing Date, then
Seller may, but shall not be obligated to, cause said conditions to be satisfied
during the Closing Extension Period. If Seller does not cause said conditions to
be satisfied during the Closing Extension Period, then Buyer shall have the
remedies set forth in Section 9(b)(i) through (iii) above except that the term
“Closing” shall read “Extended Closing”.

 

 

 

 

(c)          In the event that Improvements with respect to the Property located
in New Town, ND are not Substantially Complete in accordance with the terms of
the Lease and Tenant has not commenced paying rent on or before March 15, 2012,
then Buyer shall: (i) have the absolute right to terminate this Purchase and
Sale Agreement, at which time the Escrow Agent shall return the entire Deposit
to Buyer, Seller shall pay to Buyer all of the out-of-pocket costs and expenses
incurred by Buyer in connection with this Agreement in an amount not to exceed
$20,000.00, which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof.

 

10.         Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Escrow Agent for the benefit of
Buyer at Closing the following executed documents for each Property:

 

(a)          A Special Warranty Deed in the form attached hereto as Exhibit B1;

 

(b)          An Assignment and Assumption of Lease and Security Deposits, in the
form attached hereto as Exhibit C;

 

(c)          A Bill of Sale for the personal property, if any, in the form
attached hereto as Exhibit D;

 

(d)          An Assignment of Contracts, Permits, Licenses and Warranties in the
form of Exhibit E;

 

(e)          An original Tenant Estoppel Certificate dated no earlier than 30
days prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel;

 

(f)          To the extent obtained by Seller, estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer;

 

(g)          An original Guarantor Estoppel Certificate dated no earlier than 30
days prior to the date of Closing;

 

(h)          A settlement statement prepared by Escrow Agent setting forth the
Purchase Price, all prorations and other adjustments to be made pursuant to the
terms hereof, and the funds required for Closing as contemplated hereunder;

 

 

 

 

(i)          All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the deed;

 

(j)          Good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other documents as reasonably
requested by Escrow Agent;

 

(k)          A certificate pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended, or the regulations issued pursuant thereto, certifying the
non foreign status of Seller;

 

(l)          An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Buyer and Escrow
Agent;

 

(m)         An original SNDA fully executed and notarized by Tenant, if
requested by Buyer;

 

(n)          Letter to Tenant in form of Exhibit H attached hereto;

 

(o)          A copy of the Punch-List if any;

 

(p)          An architect’s certificate certifying that the Property has been
constructed in accordance with the approved plans and specifications;

 

(q)          A certificate of insurance or other evidence reasonably
satisfactory to Buyer memorializing and confirming that Tenant is then
maintaining policies of insurance of the types and in the amounts required by
the Lease; and

 

(r)          Such other instruments as are reasonably required by Buyer or
Escrow Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (c) (i) and (t)
above. Buyer shall have the right to advance the Closing upon five (5) days
prior written notice to Seller; provided that all conditions precedent to both
Buyer’s and Seller’s respective obligations to proceed with Closing under this
Agreement have been satisfied (or, if there are conditions to a party’s
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). The Closing shall be held through the mail by
delivery of the closing documents to the Escrow Agent on or prior to the Closing
or such other place or manner as the parties hereto may mutually agree.

 

11.         Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller and each Affiliate (collectively
referred to in this Section 11 as Seller) makes the following representations
and warranties to Buyer as of the date hereof and as of the Closing Date with
respect to the Property:

 

 

 

 

(a)          Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;

 

(b)          Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or tax appeals affecting Seller or
the Property and Seller does not have any knowledge of any pending litigation or
tax appeals against Seller or the Property; Seller has not initiated, nor is
Seller participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;

 

(c)          Seller has not entered into any contracts, subcontracts or
agreements affecting the Property which will be binding upon Buyer after the
Closing other than the Lease;

 

(d)          Except for violations cured or remedied on or before the date
hereof, Seller has not received any written notice from (or delivered any notice
to) any governmental authority regarding any violation of any law applicable to
the Property and Seller does not have knowledge of any such violations;

 

(e)          Seller has fee simple title to the Property free and clear of all
liens and encumbrances except for Permitted Exceptions and Seller is the sole
owner of the entire lessor’s interest in the Lease. The Property constitutes one
or more separate tax parcels for purposes of ad valorem taxation;

 

(f)          With respect to the Leases: (i) the Leases forwarded to Buyer under
Section 6(b)(i) are true, correct and complete copies of the Leases; (ii) the
Leases are in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Leases or any extension or renewal thereof;
(iv) Seller has no outstanding obligation to provide Tenant with an allowance to
construct, or to construct at its own expense, any tenant improvements; and (v)
the rent for each Property is as set forth on Exhibit A2;

 

(g)          There are no occupancy rights, leases or tenancies affecting the
Property other than the Lease. Neither this Agreement nor the consummation of
the transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;

 

 

 

 

(h)          To Seller’s actual knowledge, except as set forth in the
environmental reports previously delivered by Seller to Buyer, no hazardous
substances have been generated, stored, released, or disposed of on or about the
Property in violation of any law, rule or regulation applicable to the Property
which regulates or controls matters relating to the environment or public health
or safety (collectively, “Environmental Laws”). Seller has not received any
written notice from (nor delivered any notice to) any federal, state, county,
municipal or other governmental department, agency or authority concerning any
petroleum product or other hazardous substance discharge or seepage. For
purposes of this Subsection, “hazardous substances” shall mean any substance or
material which is defined or deemed to be hazardous or toxic pursuant to any
Environmental Laws. To Seller’s knowledge, there are no underground storage
tanks located on the Property;

 

(i)          Exhibit I attached hereto is a true, correct and complete listing
of all warranties in effect for the Property (the “Warranties”).

 

The representations and warranties of Seller shall survive Closing for a period
of six (6) months.

 

12.         Representations by Buyer. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)          Buyer is duly formed, validly existing and in good standing under
the laws of Delaware, is authorized to consummate the transaction set forth
herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

The representations and warranties of Buyer shall survive Closing for a period
of six (6) months.

 

13.         Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to
pay the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller or Affiliate, as the case may be, with the following
conditions precedent for each Property on and as of the date of Closing:

 

(a)          Seller shall deliver to Buyer on or before the Closing the items
set forth in Section 10 above;

 

 

 

 

(b)          Buyer shall receive from Escrow Agent or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);

 

(c)          Buyer shall have received a copy of Seller or Tenant’s valid and
permanent final certificate of occupancy (or the equivalent thereof) for the
Property;

 

(d)          Tenant shall be in possession of the premises demised under the
Leases, open for business to the public and paying full and unabated rent under
the Leases and Tenant shall not have assigned or sublet any of the Property;

 

(e)          The representations and warranties of Seller contained in this
Agreement shall have been true in all material respects when made and shall be
true in all material respects at and as of the date of Closing as if such
representations and warranties were made at and as of the Closing, and Seller
shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the Closing;

 

(f)          Seller shall have delivered to Buyer a written waiver by Tenant of
any right of first refusal, right of first offer or other purchase option that
Tenant has pursuant to the Leases (if applicable) to purchase the Property from
Seller; and

 

(g)          Seller shall have made all contributions, payments and/or
reimbursements and completed any and all work required by any governmental
authority in connection with the construction and development of the Property,
including, without limitation, as required by any variance or site plan
approval.

 

In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.

 

14.         Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:

 

(a)          Buyer shall deliver to Seller or Escrow Agent on or before the
Closing Date the remainder of the Purchase Price;

 

(b)          Buyer shall deliver to Seller or Escrow Agent on or before the
Closing the items required to be delivered by Buyer as set forth in Section 10
above; and

 

(c)          The representations and warranties of Buyer contained in this
Agreement shall have been true in all material respects when made and shall be
true in all material respects at and as of the date of Closing as if such
representations and warranties were made at and as of the Closing, and Buyer
shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Buyer prior to or at the Closing.

 

 

 

 

In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Seller shall have the rights and remedies set forth in Section 9(a)
of this Agreement.

 

15.         Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.

 

16.         Seller Covenants. Seller agrees that Seller and/or each Affiliate
with respect to each Property: (a) shall continue to operate and manage the
Property in the same manner in which Seller has previously operated and managed
the Property or shall use good faith efforts to complete construction of the
Improvements in a prompt and timely manner; (b) shall, subject to Section 7
hereof and subject to reasonable wear and tear, maintain each Property in the
same (or better) condition as exists on the date hereof; and (c) shall not,
without Buyer’s prior written consent, which, after the expiration of the Due
Diligence Period may be withheld in Buyer’s sole discretion: (i) amend the
Leases in any manner, nor enter into any new lease, license agreement or other
occupancy agreement with respect to any Property; (ii) consent to an assignment
of the Leases or a sublease of the premises demised thereunder or a termination
or surrender thereof; (iii) terminate the Leases nor release any guarantor of or
security for the Leases unless required by the express terms of the Leases;
and/or (iv) cause, permit or consent to an alteration of the premises demised
thereunder (unless such consent is non-discretionary). Seller shall promptly
inform Buyer in writing of any material event adversely affecting the ownership,
use, occupancy or maintenance of any Property, whether insured or not.

 

17.         Post-Closing Covenants. For a time period of one (1) year after the
date that constitutes completion of construction under the Leases for purposes
of any Landlord Warranties or responsibilities with respect to repairs and
maintenance, Seller shall be and remain responsible for such repairs and
maintenance and completing any warranty work or curing any related defaults by
the landlord under the Lease. Seller further agrees that it will remain
adequately capitalized in a manner such that Seller shall have sufficient funds
in order to comply with its obligations as described in this Section 17. In the
event that Seller fails to comply with said cure and warranty obligations, Buyer
may, after giving thirty (30) days written notice to Seller and Seller having
failed to commence and diligently pursue to completion curative action within
said time period, proceed to remedy such default on its own and shall have
recourse against Seller for any expenses incurred thereby. Neither payment nor
acceptance of the Purchase Price nor any provision in this Agreement will be
deemed to constitute a waiver by Buyer of Seller’s responsibility under this
Section. This Section, and all provisions contained herein, shall survive the
Closing. The obligations of Seller pursuant to this Section shall continue
beyond the one-year period specified herein as to warranty work or the curing of
any defaults required by the landlord pursuant to the Lease if such defect or
default is discovered during the one-year warranty period and is not cured by
the Seller within that one-year warranty period. In other words, defects or
defaults which arise or exist prior to the date of expiration of the one-year
warranty period must be cured and corrected by the Seller even though the curing
or corrective action may not be commenced or completed until after the date of
expiration of the one-year warranty period.

 

 

 

 

The parties shall deposit into escrow with Escrow Agent pursuant to an escrow
agreement reasonably acceptable to Seller and Buyer (the “Escrow Agreement”) a
portion of the Purchase Price equal to 135% of the estimated cost of completing
the Punch-List items, which estimate shall be reasonably acceptable to Buyer
(the “Construction Escrow Deposit”). After Closing, Seller shall complete all
Punch-List items until accepted by Tenant, and the Escrow Agreement shall
provide: (i) that Seller will have ninety (90) days to complete the Punch-List
items to Tenant’s and Buyer's reasonable satisfaction; (ii) once so completed,
the full amount of the Construction Escrow Deposit will be paid to Seller; and
(iii) if Seller fails to complete all of the Punch-List items within said 90-day
period, then Buyer shall have the right to complete the repair and receive
payment of the cost thereof from the Construction Escrow Deposit and any unused
portion of the Construction Escrow Deposit shall be paid to Seller.

 

18.         Performance on Business Days. A "business day" is a day which is not
a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.

 

19.         Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

20.         Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law

 

21.         No Representations or Warranties. Buyer hereby acknowledges,
understands and agrees that it has an opportunity to inspect the Property as set
forth in Section 6 herein, and except as set forth in this Agreement, the
Property shall be conveyed at Closing to Buyer in “as-is” condition with no
representation or warranties whatsoever.

 

22.         Applicable Law. This Agreement shall be construed under the laws of
the State or Commonwealth in which the Property is located, without giving
effect to any state's conflict of laws principles.

 

 

 

 

23.         Tax-Deferred Exchange. Buyer and Seller respectively acknowledge
that the purchase and sale of the Property contemplated hereby may be part of a
separate exchange (an “Exchange”) being made by each party pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.

 

24.         Broker’s Commissions. Buyer and Seller each hereby represent that,
except for the Broker listed herein, there are no other brokers involved or that
have a right to proceeds in this transaction. Seller shall be responsible for
payment of commissions and/or consulting fee to the Broker pursuant to a
separate written agreement executed by Seller. Seller and Buyer each hereby
agree to indemnify and hold the other harmless from all loss, cost, damage or
expense (including reasonable attorneys' fees at both trial and appellate
levels) incurred by the other as a result of any claim arising out of the acts
of the indemnifying party (or others on its behalf) for a commission, finder's
fee or similar compensation made by any broker, finder or any party who claims
to have dealt with such party (except that Buyer shall have no obligations
hereunder with respect to any claim by Broker). The representations, warranties
and indemnity obligations contained in this section shall survive the Closing or
the earlier termination of this Agreement.

 

25.         Assignment. Buyer may assign its rights under this Agreement,
provided, however, that no such assignment shall relieve Buyer of any of its
obligations hereunder until Closing is complete. Buyer is entering into this
Agreement for and on behalf of related special purpose entities as set forth on
Exhibit A1 (each an “Approved Assignee”) and intends to assign each respective
Approved Assignee its rights hereunder prior to Closing.

 

 

 

 

26.         Attorneys’ Fees. In any action between Buyer and Seller as a result
of failure to perform or a default under this Agreement, the prevailing party
shall be entitled to recover from the other party, and the other party shall pay
to the prevailing party, the prevailing party’s attorneys’ fees and
disbursements and court costs incurred in such action.

 

27.         Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.

 

28.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted by electronically shall be valid for all
purposes, however any party shall deliver an original signature on this
Agreement to the other party upon request.

 

29.         Anti-Terrorism. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

BUYER: SELLER:     AMERICAN REALTY CAPITAL II, TLC, Triple C Development, Inc.,
a Delaware limited liability company An Alabama Corporation

 

By: /s/William M. Kahane   By: /s/Jay Machleit Name: William M. Kahane   Name:
Jay Machleit Title: President   Title: President Date: December 7, 2011   Date:
December 7, 2011


 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.

 

ESCROW AGENT:

 

CHICAGO TITLE INSURANCE COMPANY

 

By:               Name:               Title:               Date:      

 

 

 

 

JOINDER

 

The undersigned, being the Affiliates identified in the foregoing Agreement,
hereby join in the execution of the Agreement with the intention of being
legally bound hereby and agree to execute and deliver a Deed as required under
the terms of the Agreement with respect to the Property set opposite the name of
the Affiliate on Exhibit “A1” to the Agreement.

 

TD Development of Floydada, LLC

 

By: /s/Jay Machleit  

 

TD Development of Madison, LLC

 

By: /s/Jay Machleit  

 

TD Development of Fort Yates, LLC

 

By: /s/Jay Machleit  

 

TD Development of Rolla, LLC

 

By: /s/Jay Machleit  

 

TD Development of Stillwell, LLC

 

By: /s/Jay Machleit  

 

TD Development of Kansas, LLC

 

By: /s/Jay Machleit  

 

 

 

 

TD Development of Martin, LLC

 

By: /s/Jay Machleit  

 

TD Development of New Town, LLC

 

By: /s/Jay Machleit  

 

 

 

 

EXHIBITS

 

Exhibit A1 - List of Properties       Exhibit A2 - List of Leases and Rents    
  Exhibit B - Form of Special Warranty Deed       Exhibit C - Form of Assignment
and Assumption of Lease       Exhibit D - Form of Bill of Sale       Exhibit E -
Form of Assignment of Contracts, Permits, Licenses and Warranties       Exhibit
F - Form of Tenant Estoppel       Exhibit G - Form of Guarantor Estoppel      
Exhibit H - Form of Tenant Notice       Exhibit I - Warranties       Exhibit J -
General Contractor Warranty

 

 

 





 



 EXHIBIT A1

 

LIST OF PROPERTIES

 

Family Dollar - 8-Pack

 

Owner Name    City     ST     Acres     Bldg.
sq.ft.     Approved Assignee    Deposit   Purchase
Price   TD Development of Floydada, LLC   Centre    AL    N/A    8,050    ARC3
FDFLATX001, LLC   $42,750   $878,855  TD Development of Madison, LLC   Centre  
 AL    N/A    8,050    ARC3 FDMADNE001, LLC   $42,750   $905,286  TD Development
of Fort Yates, LLC   Centre    AL    N/A    9,180    ARC3 FDFTYND001, LLC  
$42,750   $984,032  TD Development of Rolla, LLC   Centre    AL    N/A  
 9,180    ARC3 FDRLAND001, LLC   $42,750   $974,670  TD Development of Stilwell,
LLC   Centre    AL    N/A    8,320    ARC3 FDSTWOK001, LLC   $42,750   $947,137 
TD Development of Kansas, LLC   Centre    AL    N/A    8,320    ARC3 FDKNSOK001,
LLC   $42,750   $990,640  TD Development of Martin, LLC   Centre    AL    N/A  
 9,180    ARC3 FDMTNSD001, LLC   $42,750   $987,885  TD Development of New Town,
LLC   Centre    AL    N/A    8,000    ARC3 FDNTNND001, LLC   $42,750  
$1,211,454                                       Totals                     
     $342,000   $7,879,958 

 

A1-1

 

 

EXHIBIT A2

 

LIST OF LEASES AND RENTS

 

Family Dollar - 8-Pack

 



Tenant Name    Address     City     ST     Lease
Comm.
Date     Lease
Term
Date    Annual Net Rent    Annual
Bump    Cap Rate   Family Dollar, Inc.   108 South 2nd Street    Floydada  
 TX    02/24/11    02/24/21   $79,800.00    None    9.08% Family Dollar, Inc. 
 100 Saddle Lane    Madison    NE    05/12/11    05/12/21   $82,200.00    None  
 9.08% Family Dollar, Inc.   9034 Highway 24 North    Fort Yates    ND  
 09/19/10    09/19/20   $89,350.08    None    9.08% Family Dollar, Inc.   1116
Main Avenue West    Rolla    ND    12/02/10    12/02/20   $88,500.00    None  
 9.08% Family Dollar, Inc.   511 N Second Street    Stilwell    OK    05/12/11  
 05/12/21   $86,000.04    None    9.08% Family Dollar, Inc.   11225 East Tulsa
Avenue    Kansas    OK    08/05/11    08/05/21   $89,950.08    None    9.08%
Family Dollar, Inc.   119 West Bennett Ave.    Martin    SD    12/15/09  
 12/15/29   $89,700.00    None    9.08% Family Dollar, Inc.   Corner of East
Avenue and State Highway 23    New Town    ND    12/15/11    12/15/21  
$110,000.00    None    9.08%                                                  
           Totals        $715,500.20           



 

A-2

 



EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]

 

This document prepared by:
(and return to :)

 

___________________________
___________________________
___________________________
___________________________

 

Tax Parcel No. ______________________________

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE, made on the _____ day of ______________, 2011, by and between
________________________________, a ___________________________ ("Grantor"), and
______________________________________, a ______________, whose address is
____________________________ ("Grantee")

 

WITNESSETH:

 

THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.

 

TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.

 

B-1

 

 

 

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.

 

  GRANTOR:             By:     Name:     Its:  

 

[ACKNOWLEDGMENT]

 

2

 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE AND GUARANTY

 

______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease. [together with all of
Assignor’s right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).]

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2011, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.



 

  ASSIGNOR:       By:       Name:       Title:  

 

  ASSIGNEE:         By:     Name:     Title:  

 

B-1

 

EXHIBIT D



 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2011

 

  SELLER:             By:           Name:           Title:  

 

D-1

 

 

SCHEDULE A

 

TO BILL OF SALE

 

(Add legal description of Real Property]

 

D-2

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES

 

THIS ASSIGNMENT, made as of the ___ day of ________, 2011 by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).

 

WITNESSETH:

 

WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2010, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.

 

This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

  ASSIGNOR:       a       By:     Name:     Title:  

    

E-1

 

 



EXHIBIT F

 

FAMILY DOLLAR ESTOPPEL CERTIFICATE

 

To:American Realty Capital II, LLC a Delaware limited liability company
______________________________________
______________________________________



Re:Lease Agreement dated _______________, by and between FD DEVELOPMENT OF
___________________, an Alabama limited liability company as Landlord, and
___________________________, Tenant, for premises situated at
________________________________________________________ - Family Dollar Store
#__________

 

Gentlemen:

 

The undersigned does hereby confirm to the best of its knowledge as of the date
hereof, the following. Reference is made to the Lease Agreement, the terms of
which are incorporated herein.

 

1.      The Tenant has accepted possession of the demised premises and is
currently in full and complete possession.

 

2.      Tenant has no purchase option under the Lease Agreement or otherwise
giving any right or option to purchase the real property and/or improvements, or
a part thereof, on which the demised premises are located.

 

3.       No fixed rent has been prepaid.

 

4.       No security deposit has been paid by Tenant.

 

5.      Fixed minimum rent payable under the Lease Agreement is $_____________
per month. Rent will commence in accordance with the obligations described in
the lease.

 

6.      No claims of offset with respect to rent payable under the terms of the
Lease Agreement are presently being asserted by Tenant. As of this date, Tenant
is not aware of any defaults by Landlord.

 

 

 

 

7.      The present terms of the Lease Agreement expires on _______________,
unless sooner terminated in accordance with the terms of the Lease Agreement.
The Lease Agreement provides _____ (___) successive extensions for a period of
five (5) years each subject to Tenant’s right to cancel the Lease Agreement
prior to the commencement of each such five-year extension.

 

8.      The Lease Agreement has not been amended other than as set forth above
and is in full force and effect.

 

9.      There are no actions, whether voluntary or otherwise, pending against
Tenant under the bankruptcy laws of the United States or any state thereof.

 

This the _____ day of December, 2011.

 

  FAMILY DOLLAR, INC.   a North Carolina corporation

 

  By:  

 

 

 

 

EXHIBIT G

 

GUARANTOR ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to American Realty Capital II, LLC and ARC 001,
LLC (“Buyer”), ___________________ (“Lender”) and their respective successors
and assigns as follows:

 

1.          The undersigned (“Guarantor”) is the guarantor of that certain
[Lease Agreement] dated as of _____________ __, ____, as amended by [insert
amendments] ([collectively,] the “Lease”) by and between
________________________ (“Landlord”) and __________________________ (“Tenant”),
pursuant to which Tenant leases from Landlord the land and building located at
_______________________________, as more particularly described in the Lease
(the “Premises”). Such guaranty is made pursuant to that certain Guarantee dated
as of ________ __, ____ (the “Guaranty”) from Guarantor to Landlord.

 

2.          The Guaranty has not been modified, changed, altered, supplemented
or amended in any respect, nor have any provisions thereof been waived.

 

3.          The Guaranty is valid and in full force and effect on the date
hereof.

 

4.           No voluntary actions or, to Guarantor’s best knowledge, involuntary
actions are pending against Guarantor under the bankruptcy laws of the United
States or any state thereof.

 

5.          This Certificate is delivered to induce Buyer to acquire the
Premises and Lender to provide financing in connection with such acquisition,
with the understanding that Buyer and Lender shall rely upon the truth of the
matters set forth in this Certificate.

 

The undersigned is duly authorized to execute this Certificate on behalf of
Guarantor.

 

Dated: ____________, 2011

 

  GUARANTOR:         , a         By:       Name:       Title:              



 

 



 

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

TO: [Tenant]

 

Re: Notice of Change of Ownership of ______________________________

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

           

 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

  Very truly yours,   [PRIOR LANDLORD)

 

  By:     Name:     Title:  

  

 

 

 EXHIBIT I

 

 

EXHIBIT J

 

LETTER OF WARRANTY

 

___________ __, 2011

[name of Landlord]

[name of Tenant]

 

Re: ____________________________, Store No. (the “Project”)

 

____________ (“Contractor”) hereby guarantees to _____________, its successors
and assigns (“Landlord”) all work performed by it or any subcontractor on the
Project to be structurally sound, constructed in accordance with applicable law,
the plans prepared by ______________ (the “Architect”) and the [identify any
tenant specifications] (the “Tenant Specifications”) and that all materials and
equipment furnished by it or any subcontractor and work performed by it or any
subcontractor on the Project shall be free from defects in materials and
workmanship (collectively, the “Work”) for the greater of (a) one year after the
date ________________ (“Tenant”) accepts possession of the Project (the
“Warranty Commencement Date") (except that such warranties shall survive for the
first three (3) years after the Warranty Commencement Date as to defective
conditions (including without limitation, conditions which do not comply with
the Tenant Specifications or applicable law) which could not be discovered by
Landlord or Tenant in the exercise of reasonable care within one (1) year after
the Warranty Commencement Date) or (b) any time periods set forth in the Tenant
Specifications, and that there shall be no structural movement resulting from
the failure of Contractor causing damage to any portion of any structure on the
Project. All subcontractors’ guaranties and any warranties therein specified
shall be underwritten by Contractor who shall obtain and deliver the same to
Landlord before the Work will be deemed finished and accepted. Contractor's
warranties as set forth in this contract shall be assignable to Tenant, any
other tenant of the project, as applicable and/or any successor Landlord of the
Project. If any such damage should occur during any guaranty period, or if there
shall be any defect in the work, Contractor will make all necessary repairs, in
the judgment of Architect, to the work without further costs to Landlord, and
shall promptly reimburse Landlord for consequential damages, if any, suffered as
a result of the defect or the settling or structural movement. If such repairs
are not completed within seven (7) days following notification to the Contractor
of the need for repairs, or, in the event of an emergency, 24 hours following
such notification, or, if additional time is requested by Contractor, within
such reasonable time as is allowed by Architect, Landlord shall have the right
to have the repair work done by another reputable contractor to be chosen by
Landlord and Contractor promptly shall reimburse Landlord for the full cost
thereof, plus interest at the rate of fifteen percent (15%) per annum upon
billing. The provisions of this Letter of Warranty shall survive the completion
of the Work.



 

  [NAME OF CONTRACTOR]       By:       Name:       Title:  

 

 

 

 

Exhibit K

   

Survey Requirements

 

MINIMUM STANDARD DETAIL REQUIREMENTS FOR

ALTA/ACSM LAND TITLE SURVEYS

(Effective February 23, 2011)

 

1.          Purpose - Members of the American Land Title Association (ALTA) have
specific needs, unique to title insurance matters, when asked to insure title to
land without exception as to the many matters which might be discoverable from
survey and inspection, and which are not evidenced by the public records.

 

For a survey of real property, and the plat, map or record of such survey, to be
acceptable to a title insurance company for the purpose of insuring title to
said real property free and clear of survey matters (except those matters
disclosed by the survey and indicated on the plat or map), certain specific and
pertinent information must be presented for the distinct and clear understanding
between the insured, the client (if different from the insured), the title
insurance company (insurer), the lender, and the surveyor professionally
responsible for the survey.

 

In order to meet such needs, clients, insurers, insureds, and lenders are
entitled to rely on surveyors to conduct surveys and prepare associated plats or
maps that are of a professional quality and appropriately uniform, complete and
accurate. To that end, and in the interests of the general public, the surveying
profession, title insurers and abstracters, the ALTA and the National Society of
Professional Surveyors, Inc. (NSPS) jointly promulgate the within details and
criteria setting forth a minimum standard of performance for ALTA/ACSM Land
Title Surveys. A complete 2011 ALTA/ACSM Land Title Survey includes the on-site
fieldwork required under Section 5 herein, the preparation of a plat or map
showing the results of the fieldwork and its relationship to record documents as
required under Section 6 herein, any information in Table A herein that may have
been negotiated with the client, and the certification outlined in Section 7
herein.

 

2.          Request for Survey - The client shall request the survey or arrange
for the survey to be requested, and shall provide a written authorization to
proceed from the person or entity responsible for paying for the survey. Unless
specifically authorized in writing by the insurer, the insurer shall not be
responsible for any costs associated with the preparation of the survey. The
request shall specify that an "ALTA/ACSM LAND TITLE SURVEY" is required and
which of the optional items listed in Table A herein, if any, are to be
incorporated. Certain properties, including, but not limited to, marinas,
campgrounds, trailer parks and leased areas, may present issues outside those
normally encountered on an ALTA/ACSM Land Title Survey. The scope of work
related to such properties should be discussed with the client, lender and
insurer, and agreed upon in writing prior to requesting the survey. The client
may need to secure permission for the surveyor to enter upon the property to be
surveyed, adjoining properties, or offsite easements.

 

3.          Surveying Standards and Standards of Care 

A.    Effective Date - The 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys are effective February 23, 2011. As of that date,
all previous versions of the Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys are superseded by these standards.

 

 

 

 

B.   Other Requirements and Standards of Practice - Some Federal agencies, many
states and some local jurisdictions have adopted statutes, administrative rules
and/or ordinances that set out standards regulating the practice of surveying
within their jurisdictions. In addition to the standards set forth herein,
surveyors shall also conduct their surveys in accordance with all applicable
jurisdictional requirements and standards of practice. Where conflicts between
the standards set forth herein and any such jurisdictional requirements and
standards of practice occur, the more stringent shall apply.

C.    The Normal Standard of Care - Surveyors should recognize that there may be
unwritten local, state, and/or regional standards of care defined by the
practice of the ‘prudent surveyor’ in those locales.

D.    Boundary Resolution - The boundary lines and corners of any property being
surveyed as part of an ALTA/ACSM Land Title Survey shall be established and/or
retraced in accordance with appropriate boundary law principles governed by the
set of facts and evidence found in the course of performing the research and
survey.

E.    Measurement Standards - The following measurement standards address
Relative Positional Precision for the monuments or witnesses marking the corners
of the surveyed property.

i.     “Relative Positional Precision” means the length of the semi-major axis,
expressed in feet or meters, of the error ellipse representing the uncertainty
due to random errors in measurements in the location of the monument, or
witness, marking any corner of the surveyed property relative to the monument,
or witness, marking any other corner of the surveyed property at the 95 percent
confidence level (two standard deviations). Relative Positional Precision is
estimated by the results of a correctly weighted least squares adjustment of the
survey.

ii.    Any boundary lines and corners established or retraced may have
uncertainties in location resulting from (1) the availability, condition,
history and integrity of reference or controlling monuments, (2) ambiguities in
the record descriptions or plats of the surveyed property or its adjoiners, (3)
occupation or possession lines as they may differ from the written title lines,
and (4) Relative Positional Precision. Of these four sources of uncertainty,
only Relative Positional Precision is controllable, although due to the inherent
errors in any measurement, it cannot be eliminated. The magnitude of the first
three uncertainties can be projected based on evidence; Relative Positional
Precision is estimated using statistical means (see Section 3.E.i. above and
Section 3.E.v. below).

iii.   The first three of these sources of uncertainty must be weighed as part
of the evidence in the determination of where, in the surveyor’s opinion, the
boundary lines and corners of the surveyed property should be located (see
Section 3.D. above). Relative Positional Precision is a measure of how precisely
the surveyor is able to monument and report those positions; it is not a
substitute for the application of proper boundary law principles. A boundary
corner or line may have a small Relative Positional Precision because the survey
measurements were precise, yet still be in the wrong position (i.e. inaccurate)
if it was established or retraced using faulty or improper application of
boundary law principles.

iv.    For any measurement technology or procedure used on an ALTA/ACSM Land
Title Survey, the surveyor shall (1) use appropriately trained personnel, (2)
compensate for systematic errors, including those associated with instrument
calibration, and (3) use appropriate error propagation and measurement design
theory (selecting the proper instruments, geometric layouts, and field and
computational procedures) to control random errors such that the maximum
allowable Relative Positional Precision outlined in Section 3.E.v. below is not
exceeded.

 

v.     The maximum allowable Relative Positional Precision for an ALTA/ACSM Land
Title Survey is 2 cm (0.07 feet) plus 50 parts per million (based on the direct
distance between the two corners being tested). It is recognized that in certain
circumstances, the size or configuration of the surveyed property, or the
relief, vegetation or improvements on the surveyed property will result in
survey measurements for which the maximum allowable Relative Positional
Precision may be exceeded. If the maximum allowable Relative Positional
Precision is exceeded, the surveyor shall note the reason as explained in
Section 6.B.ix below.

 

 

 

 

4.          Records Research - It is recognized that for the performance of an
ALTA/ACSM Land Title Survey, the surveyor will be provided with appropriate data
which can be relied upon in the preparation of the survey. The request for an
ALTA/ACSM Land Title Survey shall set forth the current record description of
the property to be surveyed or, in the case of an original survey, the current
record description of the parent parcel that contains the property to be
surveyed. Complete copies of the most recent title commitment, the current
record description of the property to be surveyed (or, in the case of an
original survey, the parent parcel), the current record descriptions of
adjoiners, any record easements benefiting the property, the record easements or
servitudes and covenants burdening the property (all hereinafter referred to
collectively as "Record Documents"), documents of record referred to in the
Record Documents, documents necessary to ascertain, if possible, the
junior/senior relationship pursuant to Section 6.B.vii. below, and any other
documents containing desired appropriate information affecting the property
being surveyed, and to which the ALTA/ACSM Land Title Survey shall make
reference, shall be provided to the surveyor for use in conducting the survey.
Reference is made to Section 3.B. above.

 

5.          Field Work - The Survey shall be performed on the ground (except as
otherwise negotiated pursuant to Table A, Item 15 below, if selected by the
client), and the field work shall include the following:

A.    Monuments

i.     The location and description of any monuments or lines that control the
boundaries of the surveyed property.

ii.    The location, size and type of any monuments found (or set, if Table A,
Item 1 is requested by the client, or if otherwise required – see Section 3.B.
above) on the boundary of the surveyed property.

B.    Rights of Way and Access

i.     The distance from the appropriate corner or corners of the surveyed
property to the nearest right of way line, if the surveyed property does not
abut a right of way.

ii.    The name of any street, highway or other public or private way abutting
the surveyed property, and the width and location of the travelled way relative
to the nearest boundary line of the surveyed property.

iii.   Visible evidence of physical access (such as, but not limited to, curb
cuts and driveways) to any abutting streets, highways or other public ways.

iv.    The location and character of vehicular, pedestrian or other forms of
access by other than the apparent occupants of the surveyed property to or
across the surveyed property, including, but not limited to driveways, alleys,
private roads, sidewalks and footpaths observed in the process of conducting the
survey.

 

v.     Without expressing a legal opinion as to ownership or nature, the
location and extent of any potentially encroaching driveways, alleys, and other
ways of access from adjoining properties onto the surveyed property observed in
the process of conducting the survey.

vi.    Where documentation of the width or location of any abutting street, road
or highway right of way was not disclosed in Record Documents provided to the
surveyor or was not otherwise available from the controlling jurisdiction (see
Section 6.C.iv. below), the evidence and location of parcel corners recovered
which might indicate the width or location of such right of way lines.

vii.   Evidence of access to and from waters adjoining the surveyed property,
such as paths, boat slips, launches, piers and docks observed in the process of
conducting the survey.

C.    Lines of Possession, and Improvements along the Boundaries

i.     The character and location of evidence of possession or occupation along
the perimeter of the surveyed property, both by the occupants of the surveyed
property and by adjoiners, observed in the process of conducting the survey.

ii.    The character and location of all walls, buildings, fences, and other
improvements within five feet of each side of the boundary lines, observed in
the process of conducting the survey.

iii.   Without expressing a legal opinion as to the ownership or nature of the
potential encroachment, the evidence, location and extent of potentially
encroaching structural appurtenances and projections observed in the process of
conducting the survey, such as fire escapes, bay windows, windows and doors that
open out, flue pipes, stoops, eaves, cornices, areaways, steps, trim, etc., by
or onto adjoining property, or onto rights of way, easements or setback lines
disclosed in Record Documents provided to the surveyor.

 

 

 

 

D.    Buildings

Based on the normal standard of care, the location of all buildings on the
surveyed property shown perpendicular to the nearest perimeter boundary line(s)
and expressed to the appropriate degree of precision.

E.    Easements and Servitudes

i.     Evidence of any easements or servitudes burdening the surveyed property,
disclosed in the Record Documents provided to the surveyor and observed in the
process of conducting the survey.

ii.    Evidence of easements or servitudes not disclosed in the Record Documents
provided to the surveyor, but observed in the process of conducting the survey,
such as those created by roads; rights of way; water courses; ditches; drains;
telephone, fiber optic lines, or electric lines; water, sewer, oil or gas
pipelines on or across the surveyed property and on adjoining properties if they
appear to affect the surveyed property.

iii.   Surface indications of underground easements or servitudes on or across
the surveyed property observed in the process of conducting the survey.

iv.   Evidence of use of the surveyed property by other than the apparent
occupants observed in the process of conducting the survey.

F.    Cemeteries

As accurately as the evidence permits, the location of cemeteries, gravesites,
and burial grounds (i) disclosed in the Record Documents provided to the
surveyor, or (ii) observed in the process of conducting the survey.

G.    Water Features

i.     The location of springs, together with the location of ponds, lakes,
streams, and rivers bordering on or running through the surveyed property,
observed during the process of conducting the survey. See Table A, Item 19 for
wetlands locations.

 

ii.     The location of any water boundary on the surveyed property. The
attribute(s) of the water feature located (e.g. top of bank, edge of water, high
water mark, etc.) should be congruent with the boundary as described in the
record description or, in the case of an original survey, in the new
description. (See Section 6.B.vi. below).

 

6.          Plat or Map - A plat or map of an ALTA/ACSM Land Title Survey shall
show the following information. Where dimensioning is appropriate, dimensions
shall be in accordance with the appropriate standard of care.

 

A.    The evidence and locations gathered during the field work as outlined in
Section 5 above.

B.    Boundary, Descriptions, Dimensions and Closures

i.     The current record description of the surveyed property, and any new
description of the surveyed property that was prepared in conjunction with the
survey, including a statement explaining why the new description was prepared.
Preparation of a new description should be avoided unless deemed necessary or
appropriate by the surveyor and insurer. Preparation of a new description should
also generally be avoided when the record description is a lot or block in a
platted, recorded subdivision.

ii.    The location and description of any monuments, lines or other evidence
that control the boundaries of the surveyed property or that were otherwise
relied upon in establishing or retracing the boundaries of the surveyed
property, and the relationship of that evidence to the surveyed boundary. In
some cases, this will require notes on the plat or map.

iii.   All distances and directions identified in the record description of the
surveyed property (and in the new description, if one was prepared). Where a
measured or calculated dimension differs from the record by an amount deemed
significant by the surveyor, such dimension shall be shown in addition to, and
differentiated from, the corresponding record dimension.

iv.   The directional, distance and curve data necessary to compute a
mathematical closure of the surveyed boundary. A note if the record description
does not mathematically close. The basis of bearings and, when it differs from
the record basis, the difference.

 

 

 

 

v.     The remainder of any recorded lot or existing parcel, when the surveyed
property is composed of only a portion of such lot or parcel, shall be
graphically depicted. Such remainder does not need to be included as part of the
actual survey, except to the extent necessary to locate the lines and corners of
the surveyed property, and it need not be fully dimensioned or drawn at the same
scale as the surveyed property.

vi.    When the surveyed property includes a water boundary, a note on the face
of the plat or map noting the date the boundary was measured, which attribute(s)
of the water feature was/were located, and the caveat that the boundary is
subject to change due to natural causes and that it may or may not represent the
actual location of the limit of title. When the surveyor is aware of natural or
artificial realignments or changes in such boundaries, the extent of those
changes and facts shall be shown or explained.

vii.  The relationship of the boundaries of the surveyed property (i.e.
contiguity, gaps, or overlaps) with its adjoiners, where ascertainable from
Record Documents and/or from field evidence gathered during the process of
conducting the survey of the property being surveyed. If the surveyed property
is composed of multiple parcels, the extent of any gaps or overlaps between
those parcels shall be identified. Where gaps or overlaps are identified, the
surveyor shall, prior to preparation of the final plat or map, disclose this to
the insurer and client for determination of a course of action concerning
junior/senior rights.

 

viii. When, in the opinion of the surveyor, the results of the survey differ
significantly from the record, or if a fundamental decision related to the
boundary resolution is not clearly reflected on the plat or map, the surveyor
shall explain this information with notes on the face of the plat or map.

ix.    A note on the face of the plat or map explaining the site conditions that
resulted in a Relative Positional Precision that exceeds the maximum allowed
under Section 3.E.v. of these standards.

x.     A note on the face of the plat or map identifying the title
commitment/policy number, effective date and name of the insurer for any title
work provided to the surveyor. 

C.    Easements, Servitudes, Rights of Way, Access and Record Documents

i.     The width and recording information of all plottable rights of way,
easements and servitudes burdening and benefitting the property surveyed, as
evidenced by Record Documents which have been provided to the surveyor.

ii.     A note regarding any right of way, easement or servitude evidenced by a
Record Document which has been provided to the surveyor (a) the location of
which cannot be determined from the record document, or (b) of which there was
no observed evidence at the time of the survey, or (c) that is a blanket
easement, or (d) that is not on, or does not touch, the surveyed property, or
(e) that limits access to an otherwise abutting right of way, or (f) in cases
where the surveyed property is composed of multiple parcels, which of such
parcels the various rights of way, easements, and servitudes cross.

iii.   A note if no physical access to a public way was observed in the process
of conducting the survey.

iv.    The width of abutting rights of way and the source of such information
(a) where available from the controlling jurisdiction or (b) where disclosed in
Record Documents provided to the surveyor.

v.     The identifying titles of all recorded plats, filed maps, right of way
maps, or similar documents which the survey represents, wholly or in part, with
their recording or filing data.

vi.    For non-platted adjoining land, names and recording data identifying
adjoining owners according to current public records. For platted adjoining
land, the recording data of the subdivision plat.

vii.   Platted setback or building restriction lines which appear on recorded
subdivision plats or which were disclosed in Record Documents provided to the
surveyor.

D.    Presentation

i.     The plat or map shall be drawn on a sheet of not less than 8 ½ by 11
inches in size at a legible, standard engineering scale, with that scale clearly
indicated in words or numbers and with a graphic scale. When recordation or
filing of a plat or map is required by law, such plat or map shall be produced
in recordable form. The boundary of the surveyed property drawn in a manner that
distinguishes it from other lines on the plat or map. A north arrow (with north
to the top of the drawing when practicable), a legend of symbols and
abbreviations, and a vicinity map showing the property in reference to nearby
highway(s) or major street intersection(s).

 

 

 

 

ii.     Supplementary or detail diagrams when necessary.

iii.    If there are no visible buildings on the surveyed property, a note
stating “No buildings existing on the surveyed property” shall appear on the
face on the survey.

 

iv.    The surveyor’s project number (if any), and the name, registration or
license number, signature, seal, street address, telephone number, and email
address of the surveyor who performed the survey. The date(s) of any revisions
made by said surveyor.

v.     Sheet numbers where the plat or map is composed of more than one sheet.

vi.    The caption “ALTA/ACSM Land Title Survey.”

 

7.           Certification - The plat or map of an ALTA/ACSM Land Title Survey
shall bear only the following certification, unaltered, except as may be
required pursuant to Section 3.B. above:

 

To (name of insured, if known), (name of lender, if known), (name of insurer, if
known), (names of others as negotiated with the client):

 

This is to certify that this map or plat and the survey on which it is based
were made in accordance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys, jointly established and adopted by ALTA and NSPS,
and includes Items ____ of Table A thereof. The field work was completed on
___________.

 

Date of Plat or Map:_____ (Surveyor’s signature, printed name and seal with
Registration/License Number)

 

8.          Deliverables - The surveyor shall furnish copies of the plat or map
of survey to the insurer and client, and as otherwise negotiated with the
client. Hard copies shall be on durable and dimensionally stable material of a
quality standard acceptable to the insurer. Digital copies of the plat or map
may be provided in addition to, or in lieu of, hard copies in accordance with
the terms of the contract. When required by law or requested by the client, the
plat or map shall be produced in recordable form and recorded or filed in the
appropriate office or with the appropriate agency.

 

LEGAL DISCLAIMER

Fidelity Due Diligence Services (FDDS) is a “service provider” for Fidelity
National Title Group (FNTG) and is a dba of American Surveying and Mapping, Inc.
(ASM).  ASM is an independent contractor that is not owned by FNTG nor an agent.
FNTG is not responsible and does not make warranties or guarantees regarding the
products or services offered by the service provider. FNTG is not a land
surveying, zoning or engineering company. FNTG consist of Fidelity National
Title Insurance Company, Chicago Title Insurance Company, Ticor Title Insurance,
Commonwealth Land Title Insurance Corporation, Lawyers Title Insurance
Corporation, Security Union Title Insurance Company and Alamo Title Insurance
Company and all respective trade marks, services marks and logos belonging to
FNTG are with FNTG’s express permission.

 

 

 

 

TABLE A

 

OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS

 

NOTE: The items of Table A must be negotiated between the surveyor and client.
It may be necessary for the surveyor to qualify or expand upon the description
of these items (e.g., in reference to Item 6(b), there may be a need for an
interpretation of a restriction). The surveyor cannot make a certification on
the basis of an interpretation or opinion of another party. Notwithstanding
Table A Items 5 and 11(b), if an engineering design survey is desired as part of
an ALTA/ACSM Land Title Survey, such services should be negotiated under Table
A, item 23.

 

If checked, the following optional items are to be included in the ALTA/ACSM
LAND TITLE SURVEY, except as otherwise qualified (see note above):



 

1.   __X__Monuments placed (or a reference monument or witness to the corner) at
all major corners of the boundary of the property, unless already marked or
referenced by existing monuments or witnesses. . This item is subject to local
jurisdictions that have specific requirements for setting monuments such as
California and Washington. The settings of monuments in these states may require
a plat submittal review and approval process, which would require additional
negotiations.       2. __X__ Address(es) if disclosed in Record Documents, or
observed while conducting the survey.       3.   __X__Flood zone classification
(with proper annotation based on federal Flood Insurance Rate Maps or the state
or local equivalent) depicted by scaled map location and graphic plotting only.
      4.   __X__Gross land area (and other areas if specified by the client).  
    5.   _____ Vertical relief with the source of information (e.g. ground
survey or aerial map), contour interval, datum, and originating benchmark
identified.       6.   __X__ (a) Current zoning classification, as provided by
the insurer, or as obtained by surveyor from contacting the local county or
municipality. A note referencing the source of the information shall be
included.         __X__ (b) Current zoning classification and building setback
requirements, height and floor space area restrictions as set forth in that
classification, as provided by the insurer. If none, so state. Or a note
referencing the source of the information shall be included.       7. __X__ (a)
Exterior dimensions of all buildings at ground level.           (b) Square
footage of:           __X__ (1) exterior footprint of all buildings at ground
level.           _____ (2) other areas as specified by the client.         __X__
(c) Measured height of all buildings above grade at a location specified by the
client. If no location is specified, the point of measurement shall be
identified.       8. __X__ Substantial features observed in the process of
conducting the survey (in addition to the improvements and features required
under Section 5 above) such as parking lots, billboards, signs, swimming pools,
landscaped areas, etc.

 

 

 

 

9. __X__ Striping, number and type (e.g. handicapped, motorcycle, regular, etc.)
of parking spaces in parking areas, lots and structures.       10. __X__ (a)
Determination of the relationship and location of certain division or party
walls designated by the client with respect to adjoining properties (client to
obtain necessary permissions).         _____ (b) Determination of whether
certain walls designated by the client are plumb (client to obtain necessary
permissions).       11.   Location of utilities (representative examples of
which are listed below) existing on or serving the surveyed property as
determined by:         __X__ (a) Observed evidence.           _____ (b) Observed
evidence together with evidence from plans obtained from utility companies or
provided by client, and markings by utility companies and other appropriate
sources (with reference as to the source of information).     · Railroad tracks,
spurs and sidings;     · Manholes, catch basins, valve vaults and other surface
indications of subterranean uses;     · Wires and cables (including their
function, if readily identifiable) crossing the surveyed property, and all poles
on or within ten feet of the surveyed property. Without expressing a legal
opinion as to the ownership or nature of the potential encroachment, the
dimensions of all encroaching utility pole crossmembers or overhangs; and     ·
utility company installations on the surveyed property.           Note - With
regard to Table A, item 11(b), source information from plans and markings will
be combined with observed evidence of utilities to develop a view of those
underground utilities.  However, lacking excavation, the exact location of
underground features cannot be accurately, completely and reliably depicted.
 Where additional or more detailed information is required, the client is
advised that excavation may be necessary.       12. __X__ Governmental Agency
survey-related requirements as specified by the client, such as for HUD surveys,
and surveys for leases on Bureau of Land Management managed lands.       13.
__X__ Names of adjoining owners of platted lands according to current public
records.       14. __X__ Distance to the nearest intersecting street as
specified by the client.       15. _____ Rectified orthophotography,
photogrammetric mapping, airborne/mobile laser scanning and other similar
products, tools or technologies as the basis for the showing the location of
certain features (excluding boundaries) where ground measurements are not
otherwise necessary to locate those features to an appropriate and acceptable
accuracy relative to a nearby boundary. The surveyor shall (a) discuss the
ramifications of such methodologies (e.g. the potential precision and
completeness of the data gathered thereby) with the insurer, lender and client
prior to the performance of the survey and, (b) place a note on the face of the
survey explaining the source, date, precision and other relevant qualifications
of any such data.       16. __X__ Observed evidence of current earth moving
work, building construction or building additions.       17. __X__ Proposed
changes in street right of way lines, if information is available from the
controlling jurisdiction. Observed evidence of recent street or sidewalk
construction or repairs.       18. __X__ Observed evidence of site use as a
solid waste dump, sump or sanitary landfill.       19. _____ Location of wetland
areas as delineated by appropriate authorities.

 

 

 

 

20. _____ (a) Locate improvements within any offsite easements or servitudes
benefitting the surveyed property that are disclosed in the Record Documents
provided to the surveyor and that are observed in the process of conducting the
survey (client to obtain necessary permissions).         _____ (b) Monuments
placed (or a reference monument or witness to the corner) at all major corners
of any offsite easements or servitudes benefitting the surveyed property and
disclosed in Record Documents provided to the surveyor (client to obtain
necessary permissions).       21. __X__ Professional Liability Insurance policy
obtained by the surveyor in the minimum amount of $1,000,000.00 to be in effect
throughout the contract term. Certificate of Insurance to be furnished upon
request.       22. __X__ Current zoning classification and building setback
requirements, height and floor space area restrictions as set forth in that
classification.       23. _____  

 



Adopted by the Board of Governors, American Land Title Association, on October
13, 2010.

American Land Title Association, 1828 L St., N.W., Suite 705, Washington, D.C.
20036.

 

Adopted by the Board of Directors, National Society of Professional Surveyors,
on November 15, 2010.

National Society of Professional Surveyors, Inc., a member organization of the
American Congress on Surveying and Mapping, 6 Montgomery Village Avenue, Suite
403, Gaithersburg, MD 20879

 

 

 

 

